WALTER, Justice.
This is a child custody case. On July 27, 1960, a judgment was entered declaring two children of Agnes E. Arnold to be dependent and neglected. Mrs. Arnold and her attorney appeared and contested the case, excepted to the judgment and gave notice of appeal. However, no appeal was perfected. Thereafter on the 15th day of October, 1960, an order was entered against Mrs. Arnold on her application for change of custody of said children. Mrs. Arnold has appealed from such order and presents twenty-six points of error, but says, “All of the points are, in our opinion, so closely and inextricably related as to make it permissible and desirable, if not necessary, to group them all together and present under one statement, argument and citation of authorities, supporting the one essential point in this appeal, namely, that the trial court abused his discretion in taking Brenda Jean Arnold and Donna Darlene Arnold, minor children, ages 12 and 6, respectively, from their mother, appellant herein, and awarding their custody to ap-pellee, thus separating said minor children who are two little girls from their natural mother irrevocably.”
The only question involved is whether or not the court abused its discretion in overruling Mrs. Arnold’s motion for change of custody. We have carefully examined the record and hold the court did not abuse its discretion. See In re Belcher v. Belcher, 155 Tex. 560, 289 S.W.2d 915, and cases cited therein and De Witt v. Brooks, 143 Tex. 122, 182 S.W.2d 687.
Judgment affirmed.